Citation Nr: 1633205	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The appellant had some duty in the Philippines during World War II.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2015 and May 2016, the Board previously considered the instant appeal, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service department, through the National Archives and Records Administration (NARA), has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. §§ 101, 501(a) (West 2014); 38 C.F.R. § 3.203(2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice provisions impose a duty on VA to inform a claimant of the information and evidence necessary to establish veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 330-31 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, the RO provided the appellant fully adequate notice in a June 2011 letter after the initial adjudication of the claim.  Nevertheless, any timing deficiency was cured by subsequent re-adjudication of the claim in the May 2012 supplemental statements of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and re-adjudicating the claim and notifying claimant of such re-adjudication in the statements of the case).

Moreover, in light of the binding certification by the service department through NARA regarding the original claimant's claimed service, as discussed in this decision, any § 5103 notification errors are non-prejudicial because the appellant is not entitled to the benefit sought as a matter of law. See, e.g., Valiao v. Principi, 17 Vet. App. 229, 232 (2003) and Palor, 21 Vet. App. at 332-33 (concluding that "because the appellant is currently ineligible for VA benefits as a matter of law based on [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").  Thus, VA's duty to notify has been satisfied.

The duty to assist the appellant has also been satisfied in this case.  See Tagupa v. McDonald, 27 Vet. App. 95, 101 -02 (2014) (holding that the duty to assist includes assisting a claimant in obtaining evidence necessary to establish veteran status). 

On review, all necessary evidence relative to this claim has been obtained and is in the claims file. The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant.  The RO requested service verification in correspondence dated December 2015 from the Department of the Army (DA) after the March 2015 Board remand.  The National Personnel Records Center (NPRC) responded to the request in December 2015.

The Board again remanded the claim in May 2016 for the Department of the Army to verify service, however, the AOJ responded by associating with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  This document seems to indicate that all pertinent Department of the Army records were forwarded to NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.

The Board finds that additional requests to the Department of the Army are likely to be futile given DA's recent actions of forwarding the December 2015 request for verification to NPRC/NARA and the January 2016 MOA affirming the arrangement between these agencies.  38 C.F.R. § 3.159(c)(2)(2015).

On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the March 2015 and May 2016 remand directives.  As discussed, there seems to point in attempting a difference response from the DA as it is indicated all records are with NARA.

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Application for Filipino Veterans Equity Compensation Fund (FVEC)

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA. See 38 C.F.R. § 3.203(c) and Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In summary, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F.3d at 749; Tagupa, 27 Vet. App. at 100 (citing Duro).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as an original claimant.

In her June 2009 initial application, the appellant indicated that she served in the Phillipine Commonwealth Army during World War II.  The documents submitted by the appellant did not include a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Therefore, the RO was required to request verification from the service department.

Initially, the NPRC/NARA considered the information contained in the documentation submitted by the appellant purporting to show the required service, but certified on multiple occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See June 2010, March 2012, and December 2015 responses.  

Importantly, the Board notes that the appellant submitted an October 1986 letter from the Department of the Army addressed to the appellant that informs her that she was not shown in the official records and archives of members of the Philippine Commonwealth Army in the service of the United States Armed Forces during World War II.

In December 2015, the RO requested verification of service from the Department of the Army based on the Court's holding in Tagupa.

This request included detailed information regarding the dates, locations, and units of the appellant claimed service, as well as identifying information, such as her date of birth, parentage, place of birth, and variations of the spelling of her name.

In a December 2015 written response, the NPRC stated that based on review of the information provided and official information contained in Army records maintained by the NPRC, they were unable to change their previous negative service determination for the appellant.

In addition, under the guidance established by the Department of the Army for the post-war recognition program, they were not able to accept the Certifications from General Headquarters, Philippines Veterans Affairs Office, as verification of service.

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the service department has certified in October 1986 that the appellant did not have the requisite qualifying service.  This was later confirmed by NPRC/NARA in June 2010, March 2012, and December 2015 responses.

This verification is conclusive and binding on VA, such that VA has no authority to change or amend the finding.

As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


